PER CURIAM.
On consideration of this case in all its aspects, we conclude that the trial judge was right in his conclusions and decree. The evidence shows that, when the ship was turned over to the *603Honor stevedores, No. 3 hatch was covered and the covers apparently correctly and safely placed, but further shows that in fact the forward covers of said hatch (of peculiar construction) were not correctly placed according to designs and marks, and were dangerous to- use, particularly when the after covers were removed. .Tt also appears that the forward covers were not removed by the stevedores, but, until put in use, remained in place exactly as when the ship was turned over to the stevedores to be loaded. The stevedores had a right to assume that the covers as placed when the ship was turned over to them were-properly placed, and, as they were not warned to the contrary, they were not guilty of negligence in using them without close inspection.
The peculiarity of the forward covers and the necessity to have them placed according to marks and numbers was known to the officers of the ship, but was latent so far as the stevedores were concerned, and, as no warning was given at or before the time the said forward covers were put in use, the ship was in fault, and liable for the injury that resulted to appellee when the hatch covers fell.
The decree appealed from is affirmed.